Title: To Benjamin Franklin from Thomas Digges, 18 June 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
June 18. 1779
My letters under the dates of the 11th. & 15th. Inst— will inform You very fully of the final conclusion of the business I was lately upon, and I make no doubt but the rejection has been lamented by another party concernd fully as much as by me & my friends.
The Books You orderd are already Shipd on board the Dutch Ship Anna Maria Captn. Christiaan Roeloffs which will sail for Amsterdam in six or seven days. There is a mark on the box in which they are packd thus  and a card is also naild upon it directed thus (Books) For Messrs. Horneca Grand & Co. Merchs. Amsterdam. I will accompany it with a line or two to them Gentlemen giving information that the books are forwarded to their care by your order, as by so doing it may save a custom house search of the box & the unpacking the Books. I have not yet got the bill of the exact contents of the box or the amount of the Cost &ca., but I shall do it soon and repay myself as you direct— In this way or whatever other You may please to command Me I shall be ever ready and willing to serve You or Yours.
As Your letter of the 30th. May informs me You had paid Brehons Bill, I am in expectation that the other drawn in favr of Mr Panchaud will be soon returnd to me. The want of the usual intercourse as to negotiation of bills inducd me (from Yr. mentioning You would pay the money advancd to Brehon & others) to get Mr. P. to carry the bill to Paris & to remit me the 20 £ to his friend in London, & I unluckily gave him the bill but a very few days before I found from Yr. letter that You had paid it.
We are all in an uproar here about the late maneuvere of Spain, & the word perfidious is now transferd from the Court of Versailles to that of Madrid. The notification was given to the House of Commons last Wedy. with a smiling face from our Primier who was pretty severely handled for treating lightly so momentuous a matter. It was read yesterday to the Commons, & long, tho not very spirited or interesting debates ensued thereon; the house of Lords treated it in a higher stile & there has been much commendation on the speeches of Lord Shelburne and the Duke of Richmond. In both houses many hints were thrown out about the propriety of withdrawing the Army from America in order that the whole force might act directly against the house of Bourbon. It will be a sad effort for this Ministry to abandon intirely the prospect of subduing America, but nevertheless there was a hint from the Treasury bench (from W Ellis) that the withdrawing the army might be adopted as a future measure and that the Independence of America was no very improbable event. It apears to me that one of the Ports of N York or R Island will be soon evacuated not unlikely the former as the later being an Island may be longer tenable. I have no doubt this would have been a measure some time ago adopted had not fresh proofs of disunion & discontents in Ama given ministry some hopes of subduing the Country—they are now seeking these proofs to the eternal disgrace of this Country, by the evidence of Torey Refugees who never again can go to Ama. I suppose Galloways evidence will finish this night. Lord S. has been finely baited for not having the fleet out (28 sail of the line & 6 frigates) before yesterday. I understand two of them are put back. It is said here that the Spanish fleet saild twelve of the line & frigates &ca on the 27th May and 20 sail of the line &ca. on the 2d. June. The Brest fleet of 28 sail of the line & several frigates on the 3d. June. This is generally beleivd, & the consequence of such apparent superiority causes much discontent & a general gloom upon the faces of every one. The ministry are yet haughty & carry it with a high hand, & talk of being equal to all this force even if joind by Holland & Portugal.
It appears pretty clear that the 2000 men wch Saild from NY the 5 May, are gone to Chesepeak said to be in support of a party of discontents to the Congress measures on the Eastern Shore of Maryland. There appears to be no line of battle Ship in Ama. & but few frigates, there was but three of the line went with Arbuthnot, and four of Byrons fleet unfit for active service are now on their way home.
Much alarm as to an invasion of Ireland, but the most general receivd opinion as to the Brest fleet is, that it is gone Southward to join the Spaniards.
Mr. Hartley gave notice yesterday he would make a motion to bring in a bill to lead to some terms to be offerd Ama. It was to be debated upon to day, but put off till Monday on accot of Lord N non attendance on acct of his having lost an infant Son. He read to the house some articles for pacification or negotiation six in number, which he mentiond as terms he thought probable America would not totally reject, & of which the Minister had had some confidential information about & had rejected. This Gentn. is indefaticable in his laudable endeavours to do good, but from the present lethargic disposition of all ranks of men there seems little prospect of success.
I am in hopes the late movements in Spanish affairs here will induce some of my acquaintance’s near You to take a journey soon; I am the more anxious for it, as I am certain You Sir will be left more at ease and to your wish, setting aside the public Good. I cordially wish you happiness & Success and am with great truth and Sincerity Your Obligd & Obt. Servant
W.P.——
 
Notation: June 18. 79 Digges.—
